In re Nicholas Graham Housden; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Vermilion, 15th Judicial District Court Div. C, No. 2015-CR-58425; to the, Court of Appeal, Third Circuit, No. KW Í5-Q0993. '
Stay lifted; Writ granted., This case is remanded to the court of appeal, which is instructed to allow defendant to supplement his application with the apprbpriate documentation and to consider the application, as supplemented, on the merits.
KNOLL and GUIDRY, JJ., would deny.